Name: Commission Decision (EU) 2015/2300 of 8 December 2015 on the payment in euro by the United Kingdom of certain expenditure resulting from sectoral agricultural legislation (notified under document C(2015) 8576)
 Type: Decision
 Subject Matter: monetary economics;  agricultural policy;  EU finance;  Europe;  monetary relations
 Date Published: 2015-12-10

 10.12.2015 EN Official Journal of the European Union L 324/35 COMMISSION DECISION (EU) 2015/2300 of 8 December 2015 on the payment in euro by the United Kingdom of certain expenditure resulting from sectoral agricultural legislation (notified under document C(2015) 8576) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 108 thereof, Whereas: (1) Article 108 of Regulation (EU) No 1306/2013 requires Member States which have not adopted the euro and which decide to pay the expenditure resulting from sectoral agricultural legislation in euro rather than in their national currency to take measures to ensure that the use of the euro does not provide a systematic advantage compared with the use of national currency. (2) Commission Decision (EU) 2015/1352 (2) previously approved such measures communicated by the United Kingdom. (3) On 30 October 2015, the United Kingdom notified the Commission of its intention to extend the number of measures under which it would pay expenditure in euro rather than in pounds sterling, as well as of the measures that would be applied in accordance with Article 108 of Regulation (EU) No 1306/2013 to ensure that a systematic advantage resulting from the use of the euro rather than the pound sterling does not arise. (4) The measures planned by the United Kingdom can be summarised as follows:  operators may be paid in euro the amounts laid down in, or resulting from, the Union legislation,  operators shall bear the full exchange-rate risk arising from subsequent conversion into sterling,  operators must make a standing commitment for a minimum of 1 year,  concerning the basic payment and other direct payments as referred to in Regulation (EU) No 1307/2013 of the European Parliament and of the Council (3), operators shall opt for payment in euro when they submit the application as referred to in Article 13(1) of Commission Implementing Regulation (EU) No 809/2014 (4),  concerning market measures under Regulation (EU) No 1308/2013 of the European Parliament and of the Council (5), Council Regulation (EU) No 1370/2013 (6) (other than temporary exceptional aid to farmers in the livestock sector), and Regulation (EU) No 510/2014 of the European Parliament and of the Council (7) and information provision and promotion measures concerning agricultural products under Regulation (EU) No 1144/2014 of the European Parliament and of the Council (8), operators must be approved at least 3 months in advance to be paid in euro; 3 months' notice must also be given to withdraw from the arrangement; new payments in euro are then only possible after a 1-year waiting period,  concerning temporary exceptional aid to farmers in the livestock sectors under Commission Delegated Regulation (EU) 2015/1853 (9), operators shall have opted to receive CAP payments in euro before 17 October 2015. (5) Those measures are in line with the objective fixed by Regulation (EU) No 1306/2013, namely to prevent a systematic advantage resulting from the use of the euro rather than the national currency. They should therefore be approved. (6) For that reason, Decision (EU) 2015/1352 should be repealed and replaced by this Decision, HAS ADOPTED THIS DECISION: Article 1 The measures communicated by the United Kingdom on 30 October 2015 concerning the payment in euro of expenditure resulting from sectoral agricultural legislation listed in the Annex and, where applicable, any delegated or implementing acts adopted on the basis of those instruments, are hereby approved. Article 2 Decision (EU) 2015/1352 is repealed. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 December 2015. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Decision (EU) 2015/1352 of 30 July 2015 on the payment in euro by the United Kingdom of certain expenditure resulting from sectoral agricultural legislation (OJ L 208, 5.8.2015, p. 33). (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (4) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down the rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69). (5) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (6) Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (OJ L 346, 20.12.2013, p. 12). (7) Regulation (EU) No 510/2014 of the European Parliament and of the Council of 16 April 2014 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products and repealing Council Regulations (EC) No 1216/2009 and (EC) No 614/2009 (OJ L 150, 20.5.2014, p. 1). (8) Regulation (EU) No 1144/2014 of the European Parliament and of the Council of 22 October 2014 on information provision and promotion measures concerning agricultural products implemented in the internal market and in third countries and repealing Council Regulation (EC) No 3/2008 (OJ L 317, 4.11.2014, p. 56). (9) Commission Delegated Regulation (EU) 2015/1853 of 15 October 2015 providing for temporary exceptional aid to farmers in the livestock sectors (OJ L 271, 16.10.2015, p. 25). ANNEX Measures expressed and payable in euro Scheme Regulation Direct payment schemes Regulation (EU) No 1307/2013 Information provision and promotion measures concerning agricultural products Regulation (EU) No 1144/2014 Buying in of beef Regulation (EU) No 1308/2013 Regulation (EU) No 1370/2013 Buying in of cereals Buying in of butter Buying in of skimmed milk powder Private storage aid for beef Private storage aid for butter Private storage aid for cheese Private storage aid for flax fibre Private storage aid for olive oil Private storage aid for pigmeat Private storage aid for sheepmeat and goatmeat Private storage aid for skimmed milk powder Private storage aid for white sugar Aid for the supply of milk and milk products to children Export refunds Export refunds for processed agricultural products and goods not listed in Annex I to the TFEU Regulation (EU) No 510/2014 Regulation (EU) No 1370/2013 Temporary exceptional aid to farmers in the livestock sectors Delegated Regulation (EU) 2015/1853